Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Helen Butts Tipps, Sue Ethel McEachern,                Appeal from the 188th District Court of
Estate of Flora L. Thompson, Perry                     Gregg County, Texas (Tr. Ct. No. 2009-
Thompson, Jr., Independent Executor,                   2036-A). Memorandum Opinion delivered
Perry Thompson, Jr. and Sandra Sue                     by Chief Justice Morriss, Justice Carter and
Sartain, Appellants                                    Justice Moseley participating.

No. 06-13-00033-CV         v.

Chinn Exploration Company, and Cherokee
Royalty Syndicate, Howard P. Coghlan,
Receiver, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED SEPTEMBER 5, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk